Case 1:20-cv-00152-WJM-STV Document 12 Filed 02/24/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Case No. 20-cv-00152-WJM-STV

  UNITED STATES OF AMERICA,

               Plaintiff,

  v.

  1.    DIPLOMA, PRINCETON UNIVERSITY, Ph.D. IN MATHEMATICS, ISSUED TO
        ALANUM MATHISON TURING;
  2.    PHOTOGRAPH OF ALAN TURING IN COAT AND TIE, FACING RIGHT, BY
        ELLIOTT & FRY;
  3.    PHOTOGRAPH OF ALAN TURING IN COAT AND TIE, FACING LEFT, BY
        ELLIOTT & FRY;
  4.    ORDER OF THE BRITISH EMPIRE MEDAL, MINIATURE, AND INSTRUCTION
        SHEET CONTAINED IN BOX GILDED WITH O.B.E.;
  5.    LETTER FROM KING GEORGE VI PRESENTING O.B.E. TO ALAN M. TURING,
        ESQ.;
  6.    ALAN TURING’S HAZELHURST PREPATORY SCHOOL REPORT, DECEMBER
        1924;
  7.    ALAN TURING’S SHERBORNE SCHOOL REPORT, FIRST-HALF SUMMER
        TERM 1926;
  8.    ALAN TURING’S SHERBORNE SCHOOL REPORT, SECOND-HALF SUMMER
        TERM 1926;
  9.    ALAN TURING’S SHERBORNE SCHOOL REPORT, FIRST-HALF MICHAELMAS
        TERM 1927;
  10.   ALAN TURING’S SHERBORNE SCHOOL REPORT, LENT TERM 1931;
  11.   ALAN TURING’S SHERBORNE SCHOOL REPORT, SUMMER TERM 1931;
  12.   PHOTOSTAT COPY OF PRÉCIS OF THE THEORY OF RELATIVITY BY ALBERT
        EINSTEIN PREPARED BY ALAN TURING FOR HIS MOTHER AT AGE FIFTEEN
        AND A HALF;
  13.   TAN POSTCARD, WITH CAPTION READING “THE UNIVERSAL ELECTRONIC
        COMPUTER INSTALLED AT MANCHESTER UNIVERSITY BY FERRANTI
        LIMITED, WHO ARE MANUFACTURING UNDER LICENCE FROM THE
        CORPORATION” WITH HANDWRITING “ALAN STANDING”;
  14.   PHOTOGRAPH OF ALAN TURING, FACING RIGHT, VERSO READS “ALAN M.
        TURING 1936”;
  15.   PHOTOGRAPH OF ALAN TURING, THREE-QUARTER PORTRAIT IN COAT AND
        TIE, FACING RIGHT;
  16.   PHOTOGRAPH OF ALAN TURING RUNNING; AND


                                         1
Case 1:20-cv-00152-WJM-STV Document 12 Filed 02/24/20 USDC Colorado Page 2 of 3




  17. PHOTOCOPY OF POSTCARD FROM ALAN TURING TO HIS MOTHER WITH
      BLUE INK NOTES,

             Defendants.
  ______________________________________________________________________

                WARRANT FOR ARREST OF PROPERTY IN REM
  ______________________________________________________________________

  TO: UNITED STATES MARSHALS SERVICE AND/OR ANY OTHER DULY
  AUTHORIZED LAW ENFORCEMENT OFFICER:

         PURSUANT to the Order for Warrant for Arrest of Property In Rem issued by this

  Court, YOU ARE HEREBY COMMANDED TO ARREST AND SEIZE as soon as

  practicable, the following defendant assets described in the Verified Amended

  Complaint for Forfeiture In Rem filed herewith, and to use whatever means may be

  appropriate to protect and maintain it in your custody until further order of this Court:



     a. Diploma, Princeton University, Ph.D. in Mathematics, Issued to Alanum Mathison
        Turing;
     b. Photograph Of Alan Turing in Coat and Tie, Facing Right, by Elliott & Fry;
     c. Photograph Of Alan Turing in Coat and Tie, Facing Left, by Elliott & Fry;
     d. Order of The British Empire Medal, Miniature, and Instruction Sheet Contained in
        Box Gilded With O.B.E.;
     e. Letter from King George VI Presenting O.B.E. to Alan M. Turing, Esq.;
     f. Alan Turing’s Hazelhurst Prepatory School Report, December 1924;
     g. Alan Turing’s Sherborne School Report, First-Half Summer Term 1926;
     h. Alan Turing’s Sherborne School Report, Second-Half Summer Term 1926;
     i. Alan Turing’s Sherborne School Report, First-Half Michaelmas Term 1927;
     j. Alan Turing’s Sherborne School Report, Lent Term 1931;
     k. Alan Turing’s Sherborne School Report, Summer Term 1931;
     l. Photostat Copy of Précis of The Theory of Relativity by Albert Einstein Prepared
        by Alan Turing for His Mother at Age Fifteen and a Half;
     m. Tan Postcard, With Caption Reading “The Universal Electronic Computer
        Installed at Manchester University by Ferranti Limited, Who are Manufacturing
        Under Licence from the Corporation” With Handwriting “Alan Standing”;
     n. Photograph of Alan Turing, Facing Right, Verso Reads “Alan M. Turing 1936”;
     o. Photograph of Alan Turing, Three-Quarter Portrait in Coat and Tie, Facing Right;

                                                2
Case 1:20-cv-00152-WJM-STV Document 12 Filed 02/24/20 USDC Colorado Page 3 of 3




     p. Photograph of Alan Turing Running; and
     q. Photocopy of Postcard from Alan Turing to His Mother With Blue Ink Notes.



        DATED this 24th day of February, 2020.

                                                 JEFFREY P. COLWELL
                                                 Clerk of the U.S. District Court


                                                      s/ T. Sheridan
                                           By: _____________________________
                                               Deputy Clerk




                                           3
